Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Howard Levy, Reg# 55,378, the application has been amended as follows: 
LISTING OF CLAIMS:
3. (Currently Amended) The system according to claim 1, wherein:
 the features of the server comprise one or more of a power cable or a data communication cable,
	the power cable or the data communication cable comprise a pocket at an exterior of the securable resource, and
	the securable resource locking element comprises a locking feature which is rotatable at the exterior of the securable resource by an actuator output shaft to rotate into engagement with or to rotate toward disengagement from the pocket.	

12. (Currently Amended) The system according to claim 10, wherein:
 the features of the server comprise one or more of a power cable or a data communication cable,

	the securable resource locking element comprises a locking feature which is rotatable at the exterior of the securable resource by an actuator output shaft to rotate into engagement with or to rotate toward disengagement from the pocket.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.